Citation Nr: 1751371	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from June 1954 to March 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In February 2016, the Veteran requested a Travel Board hearing; however, the requested hearing was cancelled by the Veteran prior to the scheduled hearing.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e)(2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss is likely the result of his active service.

CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the service connection criteria for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

With regard to a present disability, a January 2016 private audiogram shows hearing acuity of 40dB or more at 2000Hz, 3000Hz, and 4000Hz for the right and left ears, as well as Maryland CNC scores of 60 percent for the right ear and 80 percent for the left ear.  Additionally, a June 2015 VA examination shows hearing acuity of 40dB or more at 2000Hz, 3000Hz, and 4000Hz for the right and left ears, as well as Maryland CNC scores of 64 percent for the right ear and 86 percent for the left ear.  This meets the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2017).  The first element of Shedden/Caluza is met.

With regard to an in-service event, the Veteran's service treatment records show no evidence of hearing loss.  Upon enlistment in June 1954, the Veteran was administered a "whisper test," providing no frequency-specific nor ear-specific data.  The Veteran was seen for hearing conservation examinations in March 1957 and June 1959, which both documented pure tone testing showing zero losses bilaterally.  Upon separation in March 1960, pure tone thresholds were documented from 500-6000Hz in both ears as being between -10dbHL and 0dbHL.  The VA examiner in June 2015 opined this reveals that there could not have been any significant threshold shifts from enlistment to separation.  

The Veteran's DD-214 indicates that he had a military occupational specialty (MOS) of a jet engine mechanic.  At the June 2015 VA examination, the Veteran claimed that he was exposed to loud noise 75 percent of the time he served in the military.  Further, the Veteran stated he recalls thinking that he had some hearing loss in the right ear at the time of separation.  The VA examiner found the March 1960 audiogram, which showed no hearing loss, does not support this recalled perception.  However, in light of this MOS, in-service noise exposure can be conceded, and the second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss.

The June 2015 VA examiner opined the Veteran's bilateral hearing loss was not as least as likely as not caused or a result of an in service event.  The examiner opined the lack of threshold shift in the service treatment records did not support the etiology of his hearing loss was the Veteran's active service. 

The January 2016 private examiner opined the causes of the Veteran's hearing loss stems from the combination of the noise-induced hearing loss and the age-related hearing loss.  

The Board has considered remanding the claim to obtain a more thorough opinion on the etiology of the Veteran's bilateral hearing loss.  However, as the Veteran is service connected for tinnitus based on his same in-service noise exposure and considering the private physician's opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  The benefit of the doubt will be conferred in the Veteran's favor, and remand is not necessary.  The service-connection claim for bilateral hearing loss is granted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


